Citation Nr: 1220030	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right arm numbness.

2.  Entitlement to service connection for cervical spine C5-6 radiculopathy (hereinafter, "cervical spine disorder").

3.  Entitlement to service connection for arthritis, to include rheumatism.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

7.  Entitlement to a rating in excess of 20 percent for contusion and sprain of the thoracic and lumbar spine (hereinafter, "thoracolumbar spine disorder").

8.  Entitlement to a total rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The record reflects that the Veteran had previously appointed Disabled American Veterans (DAV) as his accredited representative in matters before VA.  However, the record reflects this was revoked in April 2008.  Further, the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) has submitted statements in support of the Veteran's appeal.  However, the record does not reflect the Veteran has submitted a signed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) formally appointing PRPAVA as his accredited representative.  In January 2012, the Board sent correspondence to the Veteran requesting clarification regarding whether he had an accredited representative, to include submitting a signed VA Form 21-22 for PRPAVA.  The correspondence informed the Veteran that if he did not respond within 30 days, it would be assumed that he desired to represent himself in this case.  No response was received from the Veteran regarding this correspondence.  Therefore, the Board will proceed to adjudicate the case on the basis that the Veteran is representing himself.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board notes at the outset that in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Board notes that the competent medical evidence does indicate that the Veteran currently has disabilities of the left foot and ankle.  Further, his service treatment records reflect that he was treated for a strained tendon of the left heel in August 1979 while on active duty.  However, the exact nature and etiology of these disabilities is not clear from the record, to include whether they are causally related to the August 1979 in-service strained tendon.  Therefore, the Board finds that a competent medical examination is necessary to resolve these claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the other service connection claims, the Board observes that there is evidence of current right arm numbness and a cervical spine disorder in the medical treatment records on file.  However, there is no indication of any such disabilities in the Veteran's service treatment records.  Although no discharge examination appears to be on file, no such disabilities were shown on a VA general medical examination in September 1980, just 5 months after discharge from service.  In short, there is competent medical evidence to the effect that the Veteran did not have any such disabilities at the time he separated from service.  The first competent medical evidence of such disabilities appears to be in 2002, decades after his separation from service.  Moreover, medical records on file indicate that these disabilities developed as a result of a post-service, work-related injury that occurred in March 2002.  For example, a March 2007 private medical report from a Dr. FLS noted that the Veteran developed, among other things, cervical pain and numbness in both upper and lower limbs and both hands after the March 2002 accident.  

Despite the foregoing, the Board observes that there is also evidence indicating that the right arm numbness may be due to neurologic impairment associated with the Veteran's service-connected thoracolumbar spine disorder.  Note (1) of the General Rating Formula for Diseases and Injuries of the Spine states that any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Therefore, the Board finds that a competent medical examination is necessary to clarify whether such right arm numbness is associated with the service-connected thoracolumbar spine disorder.  Moreover, as detailed below, the Board finds that a new examination is otherwise necessary to evaluate the current severity of the Veteran's service-connected thoracolumbar spine disorder, as well as the radiculopathy of the left lower extremity.  As any such examination would require a determination of any associated neurologic impairment, it would still be necessary to defer adjudication of the right arm numbness claim until such a determination has been completed.

The Board further observes that any evaluation of the Veteran's thoracolumbar spine would undoubtedly include findings regarding the cervical spine disorder, particularly as the competent medical evidence also suggests that the right arm numbness may also be due to the cervical spine disorder.  In other words, the examination the Board has concluded is necessary in this case may also contain relevant findings regarding the cervical spine disorder.  Moreover, while the record indicates the cervical spine injury was initially incurred as a result of the March 2002 post-service injury, it also suggests that the service-connected thoracolumbar spine disorder may be aggravating the cervical spine disorder.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In view of the foregoing, the Board finds that a competent medical examination and opinion is required in order to evaluate the relationship between the service-connected thoracolumbar spine disorder and the nonservice-connected cervical spine disorder.  See Colvin, supra.

With respect to the claim of service connection for arthritis, to include rheumatism, the Board notes that the claim was denied below because there was no competent medical evidence of a current disability.  However, no records appear to be on file which are dated subsequent to October 2009.  As it has been several years since the date of this evidence, it is possible that evidence has come into existence showing such a disability.  Therefore, a remand is required to determine if there is any such outstanding evidence, particularly as the United States Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  

In regard to the service-connected thoracolumbar spine disorder and radiculopathy of the left lower extremity, the Board notes that the Veteran was accorded a VA medical examination in June 2008 which evaluated the symptomatology of these disabilities.  However, it has been almost 4 years since the date of this examination.  Moreover, evidence added to the record since the time of this examination indicates these disabilities may have increased in severity.  For example, the June 2008 VA examination found, in part, that the Veteran's thoracolumbar spine had forward flexion to 40 degrees.  A subsequent March 2009 examination, conducted as part of a disability determination for the Social Security Administration (SSA), indicates that he had forward flexion to 30 degrees.  There are also findings which suggest the left lower extremity radiculopathy has increased in severity as well.

VA's General Counsel has indicated that when the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for both his service-connected thoracolumbar spine disorder and left lower extremity radiculopathy.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.  Moreover, as detailed above, such an examination should also include a determination as to the relationship, if any, between the Veteran's right arm numbness and cervical spine disorder to the service-connected thoracolumbar spine disorder.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that resolution of the aforementioned claims may affect the TDIU claim.  As such, these issues are inextricably intertwined, and the Board will defer adjudication of the claim until these service connection and increased rating claims are resolved.  Moreover, the Board is of the opinion that a social and industrial survey would provide useful information regarding the effect that the Veteran's service-connected disabilities have upon his employability, and one should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his arthritis, right arm numbness, cervical spine disorder, thoracolumbar spine disorder, left lower extremity radiculopathy, left foot and/or ankle since October 2009.  After securing any necessary releases, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA joints examination to determine the nature and etiology of his disabilities of the left foot and ankle.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current disabilities of the left foot and/or ankle were incurred in or otherwise the result of active service, to include the August 1979 in-service treatment for strained left tendon.

A complete rationale for any opinion expressed must be provided, even if it is determined an opinion cannot be provided without resort to speculation.

3.  The Veteran should also be accorded a VA medical examination to address the current nature and severity of his service-connected thoracolumbar spine disorder and left lower extremity radiculopathy, as well as the etiology of his current right arm numbness and cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Regarding the service-connected thoracolumbar spine disorder, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

With respect to the left lower extremity radiculopathy, the examiner should determine whether such neurological disability is mild, moderate, moderately severe, or severe with marked muscular atrophy.  

The examiner must also indicate whether any right arm numbness is the result of associated neurologic impairment from the service-connected thoracolumbar spine disorder.

Finally, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current cervical spine disorder was incurred in, aggravated by, or otherwise the result of the Veteran's active service.  If the examiner determines the cervical spine disorder was not directly related to service, then he or she must express an opinion as to whether it is at least as likely as not that any such disability was caused or aggravated by the service-connected thoracolumbar spine disorder.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, even if it is determined an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded a VA social and industrial survey to assess his employment history and day-to-day functioning.  A written copy of the report should be inserted into the claims folder.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report, as well as the social and industrial survey, to ensure that they are responsive to and in compliance with the directives of this remand, and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




